DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Terminal Disclaimer
The terminal disclaimer filed on 11/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9977558 and 10775951 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-17 are allowed over the prior art of record.
	Independent claim 1 is allowed since the claim recites an electrode terminal part connection structure comprising: a substrate; and a terminal located on the substrate and having a first end and a second end, wherein the terminal includes a first part with the first end, a second part with the second end, and a third part between the first part and 
	Claims 2-11 are allowed as being dependent upon aforementioned independent claim 1.
	Independent claim 12 is allowed since the claim recites an electrode terminal part connection structure comprising: a substrate; and a terminal located on the substrate and having a first end and a second end, wherein the terminal has a region including a plurality of lines between the first end and the second end, the lines include a first line, a second line, and a third line, the first line and the second line extend in a first direction and are located with a gap therebetween, and the third line extends in a second direction different from the first direction and connects the first line to the second line.
	Claims 13-17 are allowed as being dependent upon aforementioned independent claim 12.
	The closest prior art by Yamazaki et al. (hereinafter Yamazaki – USPN 9543533) discloses an electrode terminal for connecting a touch screen display to a circuit board.  Yamazaki does not disclose an electrode terminal part connection structure comprising: a substrate; and a terminal located on the substrate and having a first end and a second end, wherein the terminal includes a first part with the first end, a second part with the second end, and a third part between the first part and the second part, the third part has a first line, a second line, and a third line, the first line and the second line extend in a first direction and are located with a gap therebetween, and the third line extends in a second direction different from the first direction and connects the first line to the second line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694